of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date conex-106820-10 uil number info release date -------------------------- ------------------------------- --------------------------------------- dear ---------------- this letter is in response to your inquiry dated date sent to president barack obama you inquired about the application of social_security and medicare taxes on payments made to your wife from the ------------------------------------------------------------------ program this letter will provide you with general information regarding the application of fica_taxes on domestic_service_in_a_private_home_of_the_employer under the internal_revenue_code code the federal_insurance_contributions_act fica imposes social_security and medicare taxes on wages paid_by an employer to an employee with respect to employment the term employment means any service of whatever nature performed by an employee for the employer code sec_3121 generally the employer-employee relationship exists when the person for whom services are performed has the right to direct and control the worker who performs the services sec_31_3121_d_-1 social_security and medicare taxes also apply to domestic_service_in_a_private_home_of_the_employer when the employer pays cash wages equal to or greater than the annual dollar threshold dollar_figure in code sec_3121 domestic_service is work of a household nature done in or around the home of the employer some examples of domestic_service include personal nurses caretakers domestic workers nannies and baby sitters sec_31_3121_a_7_-1 for more information please see irs publication household employer’s tax guide however certain services are excepted from employment because of the family relationship between the employer and employee the law specifically excludes services performed in the employ of an individual’s spouse from the term employment code sec_3121 sec_31_3121_b_3_-1 any cash wages paid to a spouse to provide domestic_service is not subject_to social_security and medicare taxes congress enacted a version of this family employment exception in conex-106820-10 and it has been the law ever since see social_security act amendments of pub_l_no please note that the imposition of social_security and medicare taxes by the code is separate from the provisions regarding coverage and eligibility for social_security and medicare benefits under the social_security act for social_security and medicare coverage purposes domestic_service performed by a spouse in a private home of the employer is not considered employment see social_security act section a u s code sec_410 available at http www socialsecurity gov while the two statutes correlate with one another generally and on this point specifically they serve different purposes and are administered by different agencies contact the social_security administration for more information about covered employment for social_security and medicare purposes we also note that you indicated that --------withheld social_security and medicare taxes from the money paid to your wife you may want to contact --------to discuss further why the taxes were withheld if the taxes should not have been withheld you should discuss with --------regarding reimbursement of the taxes for your convenience i have included with this letter a copy of irs publication household employer’s tax guide see the social_security and medicare taxes section on page for more information on wages that are subject_to social_security and medicare taxes i hope this information is helpful please contact me or ----------------------------of my staff at -------------------- if you would like to discuss further s janine cook sincerely janine cook branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt and government entities
